Title: From Alexander Hamilton to Gulian Verplanck, 28 September 1794
From: Hamilton, Alexander
To: Verplanck, Gulian


PhiladelphiaSep. 28. 1794
Dear Sir
Inclosed is a Letter for the President & directors of the Bank of New York. I have it at heart for various reasons as a matter very interesting to the public service that the loan requested should be made—but I would not wish the Letter to be formally presented until it was certain there would be a compliance. For this reason I send it to you that you may sound the Directors before presenting it & present it or not as you find them disposed.
The rate of interest may perhaps appear exceptionable but it is of consequence to the Country & ultimately the interest of all monied institutions that the Government rate of Interest should be low. Beside this I shall postpone drawing for the money as long as possible which may render the loan in fact more profitable than is one to Individuals at six ⅌ Cent.
I will thank you for a reply as soon as may be; putting the initials of your name on the superscription of the Letter.
Yrs. with true esteem & regard
A Hamilton
PS. you will of course open the inclosed. I say this because it is directed to The President & Directors.

G V Planck Esq
